BRADY, Justice:
We have carefully read all of the testimony in this cause, examined all exhibits, and studied the briefs of counsel representing complainant and defendant. Although the trial of this case presented sundry difficulties, nevertheless the defendant, Paul M. Skrmetti, who represented himself, a precarious endeavor at best, effectively presented the redundant evidence in support of his contentions.
Under the pleadings and under the proof in this case, we are led to the inescapable conclusion that the findings of the learned chancellor and the decree entered in this cause are eminently correct. The cause is therefore affirmed.
Affirmed.
ETHRIDGE, C. J., and RODGERS, JONES and ROBERTSON, JJ., concur.